Citation Nr: 1631558	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-02 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status post craniotomy for a cerebellar hematoma and cavernous malformation with residual neurologic/cognitive deficits, ("residuals of cerebellar hematoma").  

2.  Entitlement to an initial evaluation of skull loss in excess of 10 percent, status post craniotomy as secondary to craniotomy for a cerebellar hematoma and cavernous malformation ("skull loss").  

3.  Entitlement to an initial evaluation in excess of 10 percent of cervicocranial surgical scar, right suboccipital region right posterior neck ("scar").  

4.  Entitlement to service connection for headaches.

5.  Entitlement to a separate evaluation for headaches associated with the status post craniotomy for a cerebellar hematoma and cavernous malformation with residual neurologic/cognitive deficits.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to August 1984. 

These claims come to the Board of Veterans Appeals (Board) from May 2008, March 2010, November 2010 and October 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In September 2007 the Veteran applied for service connection for headaches due to a blood clot.  This claim was denied in a May 2008 rating decision.  The Veteran appealed that decision.  During the appeal, the Veteran filed a claim in May 2009 for service connection for status post craniotomy for cerebellar hematoma and cavernous malformation.  This appeal was denied in a March 2010 rating decision.  The Veteran appealed this decision.  Both of the appeals were re-evaluated, and in November 2010 the RO granted to service connection for status post craniotomy for a cerebellar hematoma and cavernous malformation, with residual neurologic deficits and residual scar (also claimed as headaches due to blood clot) with an evaluation of 10 percent; and service connection for skull loss, status post craniotomy with an evaluation of 10 percent.  As will be discussed in detail below the RO further noted that this also represented a full grant of the appeal for headaches.

The Veteran appealed these decision on the basis that his disabilities were more severe than the current evaluation, and he argued that he should have been service connected for a scar that runs along the right side of his posterior neck.  In October 2014, the RO granted service connection for a separate evaluation for cervicocranial surgical scar, right suboccipital region right posterior neck.  The Veteran has appealed this decision as well.  

The issue of entitlement to a separate evaluation for headaches associated with the status post craniotomy for a cerebellar hematoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO granted service connection for headaches in a November 2010 rating decision and accordingly, there is no error or fact or law for appellate consideration.

2.  For the entire period on appeal, the Veteran's residuals of cerebellar hematoma include headaches, memory and concentration difficulty, mild impairment of visual spatial orientation, balance impairment, mood swings and intermittent speech difficulties.  The highest facet achieved is 3 in two categories.  

3.  For the entire period on appeal, the Veteran's skull loss from his residuals of cerebellar hematoma has resulted in an area smaller than the size of a 25-cent piece or .716 in. squared (4.619 cm squared).  

4.  For the entire period on appeal, the Veteran's scar is manifested by one characteristic, and is neither painful nor unstable.  





CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for headaches is rendered moot by the November 2010 rating decision which granted the claim.  38 U.S.C.A. § 7104  (West 2014); 38 C.F.R. § 20.101(a) (2015).

2.  The criteria for a combined initial rating of 70 percent for residuals of a cerebellar hematoma, to include headaches, memory and concentration difficulty, mild impairment of visual spatial orientation, balance impairment, mood swings and intermittent speech difficulties have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8009 and 8045 (2015).  

3.  The criteria for a rating in excess of 10 percent for skull loss due to a craniotomy for a cerebellar hematoma have not been met or more nearly approximated for any period.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.72, Diagnostic Code 5296 (2015).

4.  The criteria for a disability rating in excess of 10 percent for the service-connected scar have not been met or more nearly approximated for any period.  38 U.S.C.A § 1155 (West 2015); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.71a, 4.73, 4.118, Diagnostic Code 7800 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Headaches

A review of the record reflects that the Veteran initially filed a claim for service connection for headaches in 2008.  A May 2008 rating decision denied service connection for headaches and the Veteran timely appealed.  A Statement of the Case was issued in September 2008 and the Veteran perfected the appeal by way of an October 2008 Substantive Appeal.  While this claim was pending the Veteran filed a claim for residuals of the cerebellar hematoma in May 2009.

Before the file was sent to the Board, however, the RO issued a rating decision in November 2010.  This rating decision stated 

You filed a claim for headaches due to blood clot which we received on 09-17-07. A rating decision denied this claim. The denial was continued in a Statement of the Case and Supplemental Statement of the Case. This claim is still on appeal. You also filed a claim received 05-13-09 for status post craniotomy for cerebellar hematoma and cavernous malformation which was denied by a rating decision. You filed a Notice of Disagreement with this denial. Both of these claims which are currently on appeal relate to the same disability. This rating decision is a grant of all benefits sought on appeal by both of your appeals.  (Emphasis added).

The rating decision proceeded to grant the claims for "Service connection for status post craniotomy for a cerebellar hematoma and cavernous malformation, with residual neurologic deficits nystagmus on lateral gaze and stuttering, and residual scar (also claimed as headaches due to blood clot)." (Emphasis added).

Subsequent to this rating decision, several claims were filed and rating decisions were issued addressing the issue of entitlement to service connection for headaches.  Most recently, an October 2015 rating decision denied service connection for headaches and the Veteran filed a Notice of Disagreement to that rating decision in April 2016.

Reviewing the record reflects, however, that the RO has already granted service connection for headaches.  As noted above, the Veteran had perfected an appeal for headaches in 2008.  The November 2010 rating decision informed the Veteran that the grant of service connection for status post craniotomy for a cerebellar hematoma constituted a grant of both his claim for that specific disability and his claim for headaches.  The Board notes that the body of the November 2010 rating decision does not clearly reflect that headaches were considered in assigning the rating.  Regardless, had the RO felt the decision at any was continued a denial of service connection for headaches the RO should have forwarded the claim to the Board as that claim had been perfected.  The fact that the RO did not forward the claim to the Board and the language in the introduction of the rating decision along with the characterization of the disability reflects the RO considered headaches to be a residual component of the craniotomy for a cerebellar hematoma that was granted.  

As such, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Increased Evaluation Claims

The Veteran has asserted entitlement to an initial evaluation in excess of 10 percent for the following three disabilities; residuals of cerebellar hematoma, skull loss, and scar.  Specifically, he has asserted that his current disabilities are more severe than his current evaluation of 10 percent for each disability.  The Veteran submitted a statement in May 2009 stating that his residuals of his cerebellar hematoma included dizziness, imbalance, headaches, stuttering, and memory loss.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In 2003, the Veteran presented with a bad headache of 10 days duration, imaging studies revealed a hemangioma, and treatment was right cerebellar craniotomy for evacuation of hematoma and resection of a right cerebellar cavernous hemangioma in 2003.  In February 2003, the Veteran underwent a post operation follow up and removal of sutures.  At this time the Veteran did not report any headaches or pressure in head.  In June 2003, he reported pressure in the frontal area.  In February 2004, he reported pressure in the right suboccipital area.  

After February 2004, there are no treatment records available until 2010, when the Veteran began complaining of headaches.  

The Veteran underwent a VA examination in January 2010 for his status post craniotomy for cerebellar hematoma and cavernous malformation.  At this examination he stated that he was experiencing dizziness, tunnel vision, headaches and difficulty ambulating with poor balance after surgery.  However, over time his balance had improved but felt pressure in head at the area of the scar.  He no longer had tunnel vision at the time of this examination, but he did report stuttering occasionally.  He denied the need for assistive devises to ambulate, as well as bladder or fecal incontinence.  The examiner concluded that he did not have stroke, but the functional impairment of the surgery causes him to feel "slow" and stutter at times.  Upon examination the Veteran's surgical scar was described as linear, 9cm x 0.1cm, flat, nontender and level.  There was no inflammation, edema, keloid formation, disfigurement, or limitation of motion or function.  There was no evidence of a hand tremor on examination.  The Veteran's posture was normal and a tandem walk was achieved satisfactorily.  His cranial nerves were normal, but there was nystagmus on right and left lateral gaze.  His upper extremity motor strength was normal, sensory function was normal, and reflexes were normal.  The same was true for his lower extremities.  His cerebellar function was still intact, Romberg was negative, Babinski was negative, no paralysis on either side was noted, normal dexterity was seen bilaterally, and not loss of vision.  The Veteran was alert and oriented times 3, his behavior was normal, affect was appropriate, comprehension was normal, memory recall was normal and there was no signs of tension.  At the end of the examination it was noted that the residuals of his craniotomy was a scar on the right occiput, nystagmus on bilateral lateral gaze and stuttering.  The examiner noted that in terms of activities of daily living, the residual effects were mild.  

An MRI performed in December 2010, revealed expected postsurgical changes.  It did not show recurrence of hemangioma, or other lesions.  There was evidence of a well healed scar without redness or inflammation.  

In February 2011, the Veteran presented at the VA with complaints of dizziness and persistent loss of balance; however, his neurology examination was normal.  Imaging studies from March 2011, showed four views of the skull.  Findings of a right occipital metal plate and a small probable bony defect in the right parietal bone were made.  There was no evidence of acute fracture, dislocation, or malalignment.  

In March 2011, the Veteran underwent a brain and spinal cord examination.  It was noted at this examination that his condition had stabilized.  It was noted that he occasionally stutters, and he complained of poor cognition since the surgery.  At the time of this examination his pupils were normal, equal and reactive.  Visual fields were intact to confrontations, extraocular movements were intact, and discs were flat.  The face was symmetric and intact to pinprick and light tough.  Bulbar cranial nerves were normal.  No impairment of the autonomic nervous system was found nor was there any limitation on range of motion.  There was no objective evidence of stuttering by the examiner.  There were no tremors or fasciculations noted, he had normal bowel and bladder function, and his smell and taste were unaffected.  At the end of the examination it was noted that the Veteran still had problems with some higher aspects of cognition which could affect him occupationally and his activities of daily living.  

A neuropsychology consult from June 2011 notes that the Veteran had post-operative sequelae that included slurred speech, illegible penmanship, and poor balance/coordination primarily on the right side.  He underwent early occupational therapy and made gains through 2005.  At the time of this consult he was still experiencing difficulty with balance and coordination, cognition, finding answers, and forming sentences, and headaches.  Imaging results showed prior surgical changes from prior right cerebellar resection, reportedly for cavernous confirmation.  There was cystic malacia in the right inferior cerebellum and old blood products.  There was also right inferior arachnoid cyst with slight mass effect on the cerebellum.  At the end of the consult, the examiner determined that the Veteran's profile was consistent with cognitive disorder due to his history of a right intratentorial hemorrhage and surgical resection.  He demonstrated deficits in attention, language, executive functioning, right handed motor speed and bimanual motor dexterity, and verbal learning and memory.  He further demonstrated intact performance on tests of processing speed, left handed motor speed, visuospatial construction, and visual memory.  Despite his deficits on testing, both he and his wife have reported only minimal decline in instrumental activities of daily living and no decline in basic activities.  

Rehabilitation treatment notes from June to July 2011, report steady progress made by Veteran.  At the initial consultation, the Veteran reported limited balance, a feeling of tightness in the right cervical spine, as well as difficulty with depth perception and spatial awareness on the right side.  The findings by the physical therapist were that the Veteran had independent ambulation without significant gait deviation, his range of motion and strength were in normal limits, and his single leg stance on lower extremities was 5 seconds on the right and 20 seconds on the left.  After receiving 12 treatments, the Veteran reported no pain, and only intermittent loss of balance a few times per week.  The examiner noted that the Veteran was working full time, ambulating, able to perform activities of daily living, but still struggled with right sided single leg standing.  

In November 2011, the Veteran was scheduled for a traumatic brain injury (TBI) examination.  However, the examination was not completed because it was assessed that the Veteran did not have a TBI and therefore does not have any residuals of a TBI.  

The Veteran underwent a VA neurological examination in November 2011.  The examiner states that the Veteran sustained a right cerebellar hemorrhage in late 2002 and underwent evacuation of the hematoma with a partial right cerebellar resection in January 2003.  Since that time, the Veteran has had difficulty with balance and memory.  At this examination, he reported that he was forgetful, and often has to write things down.  He denied difficulty with attention, concentration, or executive functions.  He was working as a welder at the time of this examination and stated that his memory difficulty was not adversely affecting his work.  He reported transient lightheadness; but he denied vertigo, impaired hearing, ringing in the ears, weakness or paralysis, sleep disturbance, fatigue, malaise, speech or swallowing difficulty, bowel or bladder dysfunction, erectile dysfunction, numbness or sensory changes, vision problems, impaired sense of taste or smell, seizures or hypersensitivity to light or sound.  He did report occasionally feeling depressed or having mood swings.  Upon examination there was no cervical or cranial tenderness, his carotid pulses were full and there were no carotid bruits.  The pupils were 4mm and reactive to light.  All other testing was positive.  There was no weakness of the jaw, face, palate, or tongue.  Conversational hearing was intact.  The gait was normal, tandem walking was mildly impaired.  Neuropsychological testing from June 2011, revealed "cognitive disorder NOS (moderate), deficits were demonstrated in attention, language, executive functioning right-handed motor speed, bilateral motor dexterity, and verbal learning and memory.  He demonstrated intact performance on tests of processing speed, left-handed motor speed, visuospatial construction, and visual memory.  Some of the difficulty with language was felt to be likely related to the fact that English is the Veteran's second language.  At the end of the examination, he was diagnosed with right cerebellar hemorrhage secondary to vascular malformation, status post resection, with residual deficit and mild truncal dystaxia.  

In June 2012, the Veteran's private neurologist diagnosed the Veteran with occipital neuroglia secondary to occipital craniotomy in hematoma.  

In October 2012, the Veteran had a neurology consult at the VA.  Upon examination the Veteran presented in no distress, no temporal artery induration or tenderness bilaterally with fundoscopy with sharp disc margins bilaterally.  He was alert, appropriate, oriented, attentive, language fluent, with no dysarthria.  His strength is diffusely 5/5 and symmetric.  His bulk and tone were normal, with no tremors.  All other testing was normal.   

In July 2014, the Veteran underwent a neurology consult.  Upon examination there was no temporal artery induration or tenderness bilaterally or tenderness over occipital nerve.  The Veteran was alert, appropriate, oriented, attentive, language fluent, and without dysarthria.  His visual fields were full to confrontation bilaterally.  Facial sensations were intact and equal bilaterally, without evidence of facial asymmetry.  His hearing was intact bilaterally, normal palatal rise was evident, trapezius strength was normal, and his tongue protruded midline.  The Veteran's strength was diffusely 5/5 and symmetric, and his bulk and tone were normal.  No pronator drift, tremors or dyskinesia were noted.  Somatosensation was diffusely intact and symmetric to light touch, pinprick, vibration, temperature and proprioception.  

In August 2014, the Veteran underwent a VA examination for scars.  He was diagnosed as having a cervicocranial surgical scar.  The examiner noted that the scar was not painful or unstable.  The Veteran's scar was described as curvilinear, extending from the right suboccipital region down the right posterior neck.  The length was 9 x .3 cm.  There was no evidence of elevation, adherence to underlying tissue, or missing underlying soft tissue.  There was a mild depression due to bone loss in the right suboccipital region.  The Veteran's scar was not shown to result in a limitation of function, impact his ability to work, or have any other pertinent physical findings, complications, conditions, signs and/or symptoms.  

In September 2014, the Veteran underwent a neurological examination.  The Veteran was diagnosed with right cerebellar hemorrhage secondary to vascular malformation.  Status post evacuation of right cerebellar hematoma and partial cerebellar resection.  Upon examination, it was noted that the Veteran does not take continuous medication for his central nervous condition.  He did not display any muscle weakness, swallowing conditions, respiratory conditions, sleep disturbances, bowel function impairment, voiding dysfunction, recurrent symptomatic urinary tract infections, or erectile dysfunction.  His speech and gait were normal, as well as muscle strength.  The Veteran did not have any benign or malignant neoplasm or metastases related to any of his diagnoses.  The only pertinent physical finding was minimal truncal dystaxia, manifested by slight difficulty with tandem walking.  Lastly, no functional impairment was noted.  

Residuals of cerebellar hematoma 

The Veteran's service connected residuals of cerebellar hematoma has been evaluated as 10 percent disabling, under 38 C.F.R. § 4.124a, Diagnostic Code 8009.  This rating criteria states that residuals of the brain hemorrhage should be rated under the appropriate diagnostic code, with a minimum of 10 percent.  The Board has reviewed the Veterans post-operative treatment notes and VA examinations and has determined that the Veteran's residuals should be rated as residuals of a traumatic brain injury, under Diagnostic Code 8045.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has considered whether other rating codes are "more appropriate" than the ones used by the RO, Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995), and finds that the Veteran's residuals of a cerebellar hematoma more approximates the diagnostic criteria of residuals of a traumatic brain injury, for the entire period on appeal.  

Under Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to rate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to rate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, they are to separately rate any residual with a distinct diagnosis that may be rated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

Adjudicators are to rate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Adjudicators are to rate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, adjudicators are to rate under the most appropriate Diagnostic Code.  Adjudicators are to rate each condition separately, as long as the same signs and symptoms are not used to support more than one rating, and combine under § 4.25 the ratings for each separately rated condition.  The rating assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the rating for a single condition for purposes of combining with other disability ratings.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100-percent rating if "total" is the level of evaluation for one or more facets.  If no facet is rated as "total," adjudicators are to assign the overall percentage rating based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent rating if 3 is the highest level of evaluation for any facet.  Id. 
The rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one rating is assigned for all the applicable facets.  A rating evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are rated separately.  

Note (1) to the Diagnostic Code explains that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2) indicates that symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

Note (3) explains "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4) notes that the terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  

The 10 important facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  Id.  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" provides the following evaluations:

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: 

0.  No complaints of impairment of memory, attention, concentration, or executive functions. 

1.  A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing. 

2.  Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. 

3.  Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment. 
Total.  Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: 

0.  Normal. 

1.  Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

2.  Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. 

3.  Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

Total.  Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: 

0.  Social interaction is routinely appropriate. 

1.  Social interaction is occasionally inappropriate. 

2.  Social interaction is frequently inappropriate. 

3.  Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: 

0.  Always oriented to person, time, place, and situation. 

1.  Occasionally disoriented to one of the four aspects (person, time, place, and situation) of orientation. 

2.  Occasionally disoriented to two of the four aspects (person, time, place, and situation) of orientation or often disoriented to one aspect of orientation. 

3.  Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Total.  Consistently disoriented to two or more of the four aspects (person, time, place, and situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: 

0.  Motor activity normal. 

1.  Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function). 

2. Motor activity mildly decreased or with moderate slowing due to apraxia. 

3.  Motor activity moderately decreased due to apraxia. 

Total.  Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: 

1.  Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system). 

2.  Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS.  

3.  Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS. 

Total.  Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms are assigned numerical designations as follows: 

0.  Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety. 

1.  Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light. 

2.  Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: 

0.  One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects. 

1.  One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. 

2.  One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them. 

3.  One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: 

0.  Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language. 

1.  Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas. 

2.  Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas. 

3.  Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs. 
Total.  Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows:

Total...Persistently altered state of consciousness, such as vegetative state, minimally responsive state, or coma. 

See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

The Board will first discuss each of the facets of cognitive impairment individually under Diagnostic Code 8045.

In the present case, the evidence of record shows that the Veteran had complaints of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplaced items), attention, concentration, or executive functions, with objective evidence on testing.  For instance, in January 2010, the Veteran had complaints of being cognitively slow.  In March 2011, the Veteran again complained of poor cognition.  The examiner noted that the Veteran still had problems with some higher aspects of cognition which could affect him occupationally and his activities of daily living.  In June 2011, the Veteran was still complaining of poor cognition.  The examiner determined that he demonstrated deficits in attention, executive functioning, and memory.  Specifically, cognitive disorder NOS (moderate), deficits were demonstrated in attention, language, executive functioning right-handed motor speed, bilateral motor dexterity, and verbal learning and memory.

As such, the Veteran will be issued a "3" for cognitive impairment equivalent to a 40 percent rating.  Since there is no objective evidence of total impairment of memory attention a higher "Total" rating is not warranted. 

Next, the Veteran's judgment was found to be normal throughout the appeal period, as reflected in the July 2010 and September 2012 VA examination report.  Accordingly, a "0" is assigned.

Concerning social interaction, there is no evidence the Veteran experiences any emotional or behavioral dysfunction as a result of his cerebellar hematoma.  The Veteran did complain that his ongoing headaches make it difficult for him to plan outings with his family; however, his social interaction was reported as routinely normal.  As such, a level of impairment of "0" will be assigned.  

All of the Veteran's examiners have noted that he is always oriented to person, time, place, and situation.  As such, a level of impairment of "0" will be assigned.  

Regarding motor activity, the Veteran has complained of slurred speech and received physical therapy for poor balance on the right side.  For instance, on the Veteran's June 2011 examination it was noted that he poor balance and coordination.  He demonstrated deficits in right-handed motor speed and bimanual motor dexterity.  After receiving 12 sessions of physical therapy it was noted that he still struggled with balance and coordination on the right side.  In November 2011, the Veteran's tandem walking was still impaired.  As such, the Board is assigning a "3" for motor activity moderately decreased due to apraxia.  A higher evaluation of a "Total" is not warranted because there is no evidence of severely decreased motor activity due to apraxia.  

There is no evidence that the Veteran has visual spacial orientation impairment, as such a "0" is being assigned for this criteria.  

In regards to subjective symptoms, the Board finds that the Veteran has complained of three of more symptoms that interfere with work; including, intermittent dizziness, headaches, depth perception and spatial awareness.  Therefore, the Board is assigning a "1" for three or more subjective symptoms that mildly interfere with work.  A higher rating is not assigned because there is insufficient evidence of moderate impairment.  

At a June 2011 VA examination, he did report occasionally feeling depressed or having mood swings.  The Board is assigning a "0" for neurobehavioral effects because it has not been shown that one or more of his neurobehavioral effects occasionally interfere with workplace or social interaction, or both but do not preclude them.  

The Board is assigning a "1" for communication, since there is medical evidence that the Veteran began stuttering after his cerebral hematoma.  A higher rating of a "2" is not warranted because there is no evidence that the Veteran is unable to communicate.  

In regards to consciousness, the only rating is "Total" and this rating is not applicable in the present case.  

After a review of all the evidence, both lay and medial, the Board finds that the Veteran's residuals of cerebellar hematoma has resulted in residual symptoms including headaches, memory and concentration difficulty, mild impairment of visual spatial orientation, balance impairment, mood swings and intermittent speech difficulties.  

To assign a singular rating for residuals of the Veteran's cerebellar hematoma, section 4.124a explains that each condition is to be rated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and then combined under the Combined Ratings Table in section 4.25.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  As outlined above, the Veteran highest level the Veteran achieved is level "3" for memory, attention, concentration, executive functions, and motor activity.  As the Veteran has two facets at level 3, a 70 percent evaluation is warranted.  See 38 C.F.R. § 4.25.

In regards to the Veteran's desire to have a separate rating for headaches under Diagnostic Code 8100, that claim is being remanded to afford the Veteran one review on appeal, and as such this claim is not being considered by the Board at this time.  

The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's need for special monthly compensation.  Neither the Veteran nor the evidence suggests sensory impairments, erectile dysfunction, or the need for aid and attendance.  As such special monthly compensation is not warranted at the present time.

Skull Loss 

The Veteran is service connected for skull loss, status post craniotomy for a cerebellar hematoma and cavernous malformation.  The Veteran has stated that he is entitled to a higher evaluation for his skull loss, but has not specifically stated why he believes he is entitled to such increase.  The Board has reviewed the entire evidence of record and determined that the Veteran is not entitled to a higher evaluation for his skull loss. 

In the Veteran's January 2003 operative report, it was noted that as part of his procedure for his craniotomy, it was necessary to bur a hole in his skull, followed by additional bone removal.  It was indicated that the bone fragment removed was too small in comparison to the craniectomized site, and could not be re-secured to the skull.  As such, a titanium mesh was placed over the site and secured to the skull.  

The Veteran's disability has been rated under 38 C.F.R. § 4.72, Diagnostic Code 5296.  Under this code the loss of a portion of both the inner and outer table of the skull without brain herniation warrants a 10 percent rating if the size of the area lost is smaller than the size of a 25-cent piece, or 0.716 square inches (4.619 square centimeters).  A 30 percent rating is warranted if the size of the area lost is intermediate.  A 50 percent rating is warranted if the size of the area lost is larger than a 50-cent piece, or 1.140 square inches (7.355 square centimeters).  An 80 percent rating is warranted for loss of part of the skull with brain hernia.  Intracranial complications are to be evaluated separately.  

In regards, to the Veteran's skull loss, there is no evidence of a brain hernia and the size of the Veteran's skull loss is smaller than a 25 cent piece or .716 sq. inches.  As such, a 10 percent evaluation is warranted.  In order for the Veteran to obtain a higher rating, there would need to be evidence demonstrating that his skull loss was larger than a 25 cent piece or greater than .716 sq. inches.  There is no evidence of record demonstrating this.  

Accordingly, the Board finds that the Veteran is not entitled to a higher evaluation for his skull loss under Diagnostic Code 5296.  The Board has considered whether other rating codes would be more applicable for the residuals of his cerebellar hematoma.  The Board specifically notes that under Diagnostic Code 5296, intracranial complications are to be evaluated separately.  The Veteran has been assigned a separate rating for his residuals of a cerebellar hematoma under the diagnostic criteria for a traumatic brain injury (TBI), determined to be 70 percent disabling.  As such the Board finds that a separate rating has already been assigned, and providing a separate rating under another diagnostic code for manifestations of this condition would cause impermissible pyramiding under 38 C.F.R. 4.14.  See 38 C.F.R. 4.14; DC 8045.  Therefore, a separate rating for intracranial complications other than his currently assigned rating for a TBI is not warranted.

Scar 

The Veteran was service connected in October 2014 for a cervicocranial surgical scar, right suboccipital region right posterior neck, with an effective date of February 27, 2012.  He has appealed the decision and requested an increased evaluation for his scar.  The Veteran has not specifically stated as to why he feels the current evaluation is inadequate.  However, after a review of the evidence of record, the Board finds that increased evaluation is not warranted.  

The Veteran's scar has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7800, for burn scar(s) of the head, face, or neck; scar(s) of the head, face or neck due to other cause; or other disfigurement of the head, face, or neck.  

Diagnostic Code 7800 addresses scars or disfigurement of the head, face, or neck.  Under this Diagnostic Code, a 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  The next higher, 50 percent, rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.  

Note (1) to Diagnostic Code 7800 lists the eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: (1) scar five or more inches (13 or more centimeters (cm)) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); 
(7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Note (5) states that the characteristics of disfigurement may be caused by one scar or by multiple scars, and that the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118.

Note (3) to Diagnostic Code 7800 provides that unretouched color photographs are to be taken into consideration when evaluating under these criteria.  Moreover, Note (4) states that disabling effects of scars other than disfigurement, such as pain, instability, and residuals of associated muscle or nerve injury, are to be evaluated separately under the appropriate diagnostic code(s).  Id.  

After a review of the evidence, medical and lay, the Board finds that the weight of the evidence is against a finding that the symptoms of his scar more nearly approximates the criteria for a higher 30 percent rating under Diagnostic Code 7800.  The Veteran's scar examination performed in August 2014, noted that the Veteran's scar was not painful or unstable.  The scar was described as curvilinear, extending from the right suboccipital region down the right posterior neck.  The length was 9 x .3 cm.  There was no evidence of elevation, adherence to underlying tissue, or missing underlying soft tissue.  There was a mild depression due to bone loss in the right suboccipital region (discussed above).  The Veteran's scar was not shown to result in a limitation of function, impact his ability to work, or have any other pertinent physical findings, complications, conditions, signs and/or symptoms.  

In sum, for the entire rating period, the Veteran's scar has manifested with one characteristic form of disfigurement, but no more.  As such, the weight of the evidence is against finding that the symptoms of the service-connected scar more nearly approximate the criteria for a higher 30 percent rating under Diagnostic Code 7801, because there is no evidence of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118.  Because the preponderance of the evidence is against finding that the evidence more nearly approximates the criteria for a higher 30 percent rating under Diagnostic Code 7801, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7.

As to the other diagnostic codes relating to the skin, Diagnostic Codes 7801 and 7802 are not applicable because the scar only affects the neck.  Diagnostic Code 7804 is similarly not applicable because the scar has not resulted in residuals scars, and to the extent that the papules and inflammation may be considered analogous to residual scarring, the scar symptoms have already been considered as disfigurement in the analysis under Diagnostic Code 7800.  Diagnostic Code 7804 provides only a 10 percent maximum disability rating for tender or painful scars, so there is no possibility of a higher rating under this code.  As to Diagnostic Code 7805, the Veteran has not indicated any disabling effects not considered by Diagnostic Codes 7800 through 7804; therefore, the Board does not reach any further analysis pursuant to Diagnostic Code 7805.  38 C.F.R. § 4.118.



Extra Schedular Evaluations  

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Residuals of Cerebellar Hematoma 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the service-connected residuals of cerebellar hematoma does not show anything unique or unusual that would render the schedular criteria inadequate.  The record does not establish that the rating criteria (Diagnostic Codes 8045 and 8009) are inadequate for rating the Veteran's residuals of cerebellar hematoma.  Those diagnostic codes consider the full range of residuals of the Veteran's cerebellar hematoma -namely headaches, memory and concentration difficulty, mild impairment of visual spatial orientation, balance impairment, mood swings and intermittent speech difficulties.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).
Skull Loss 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the service-connected skull loss does not show anything unique or unusual that would render the schedular criteria inadequate.  With regard to the manifestations of the residuals of the Veteran's cerebellar hematoma, the Board finds that for the entire rating period the Veteran's symptoms have been contemplated by the ratings schedule, which specifically considers his loss of skull which is less than the size of a 25 cent piece.  Further, the Veteran has offered no other complaints that have not been contemplated under Diagnostic Code 5296 or 8045.  Further, the Board finds that the fracture residuals themselves do not cause the Veteran frequent hospitalizations or marked interference with employment.  As such, referral for an extra schedular rating is not warranted.  

Scar

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the service-connected scar does not show anything unique or unusual that would render the schedular criteria inadequate.  The Veteran's appeal for an increased disability rating has been based on the existence of a scar, without subjective complaints of pain, swelling, burning sensation, or general irritation.  The schedular rating criteria specifically address and provide disability ratings based on skin disabilities and consider factors such as the characteristic of the disfigurement caused by the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  For the entire rating period, the scar has been manifested with one characteristic of disfigurement and is not painful or unstable.  Accordingly, the Board finds that the schedular rating criteria are adequate to rate the scar, and that referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the residuals of cerebellar hematoma, skull loss, and scar, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 
Lastly, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  In this case, neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.  Further, the record suggests that the Veteran has been working as a welder since his separation from service.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised by the record.

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, VA provided the Veteran a notice letters in September 2007and November 2009 that fully addressed all notice elements and was sent prior to the November 2010 and October 2014 rating decisions.  These letters informed the Veteran of what evidence was required to substantiate the underlying claims, and of the Veteran's and VA's respective duties for obtaining evidence, and requested the Veteran to notify VA of all treatment and that he may send in statements (his or from others) regarding how the disabilities affect him.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4).  The Veteran was provided VA examinations in January 2010, March 2011, November 2011, August 2014, and September 2014 which are adequate for the purposes of rating as they involved a review of the Veteran's pertinent history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed, and no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

The claim for entitlement to service connection for headaches is moot.  

An increased disability rating of 70 percent for status post craniotomy for a cerebellar hematoma and cavernous malformation with residual neurologic/cognitive deficits, nystagmus on lateral gaze, and stuttering, is granted for the entire period on appeal.  

A rating in excess 10 percent for status post craniotomy as secondary to craniotomy for a cerebellar hematoma and cavernous malformation is denied.  

A rating in excess of 10 percent for cervicocranial surgical scar, right suboccipital region right posterior neck is denied.  


REMAND

As noted above, the Board finds that the RO granted service connection for headaches in a November 2010 rating decision.  Significantly, however, the RO has not considered whether a separate evaluation for headaches is warranted.  In this respect, under 38 U.S.C. § 7104(a), all decisions by the Secretary, including claims to reopen, "shall be subject to one review on appeal to the Secretary." 38 U.S.C. § 7104(a) ("All questions in a matter which ... is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."); 38 C.F.R. § 20.101(a) .

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court explained that "the Board's jurisdiction is limited to deciding questions in 'appeals' of 'a matter which under [38 U.S.C. § 511(a) ] is subject to decision by the Secretary' and which has been the subject of a decision by an [agency of original jurisdiction (AOJ)]." 4 Vet. App. at 391. 

The Court further noted that section 7105 of title 38, U.S. Code, establishes "very specific, sequential, procedural steps that must be carried out by a claimant and the RO or other [AOJ, such as a VA healthcare facility] ... before a claimant may secure 'appellate review' by the [Board]." Id. at 390.

Accordingly, in order to preserve the Veteran's right to one review on appeal, the issue of whether a separate evaluation for headaches is warranted is referred to the RO for appropriate action.

Accordingly, these issues are REMANDED for the following action:

1. After reviewing the record, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the issue of whether a separate evaluation for headaches associated with the status post craniotomy for a cerebellar hematoma and cavernous malformation with residual neurologic/cognitive deficits in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


